— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 24, 1990, which denied their application for leave to file a late notice of claim.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ application for leave to file a late notice of claim (see, General Municipal Law § 50-e [5]). The record reveals that a period of approximately nine months elapsed before the plaintiffs sought leave to file a late notice of claim in connection with an alleged slip and fall accident which occurred in Richmond County. The foregoing delay, considered in conjunction with the transitory nature of the alleged defect (see, Caselli v City of New York, 105 AD2d 251, 253) and the failure of the plaintiffs to provide a reasonable excuse for their inaction, amply supports the Supreme Court’s exercise of discretion in denying leave to file a late notice of claim. Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.
18